Citation Nr: 1705046	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a respiratory condition, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.   

The Veteran testified at a hearing before the undersigned Veteran's Law Judge in November 2016.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his hearing that he first had a respiratory problem while in service.  He believed that his service treatment records (STRs) reflected such.  He stated that he has continued to have respiratory problems ever since.  The STRs indicate a possible blackout spell.  The Veteran has also attributed his chronic obstructive pulmonary disease (COPD) to his exposure to Agent Orange during his Vietnam service.  

The record contains a January 2011 letter from a private physician.  He stated that he had cared for the Veteran for the past two to three years for COPD.  The physician stated that the Veteran had chronic lung disease which is a well-documented sequelae to Agent Orange exposure.  The Board notes that there is no indication that the private physician reviewed the Veteran's service treatment records or post service medical records.  Furthermore, the physician did not point to any medical treatise or other source that documents that COPD is caused by herbicide exposure.  This opinion is not sufficient to decide the Veteran's claim.  A May 2009 VA examination report noted a diagnosis of a respiratory condition but did not address the etiology of the condition.  The Veteran's claim must be remanded in order to obtain the Veteran's updated medical records and to obtain a medical opinion by a physician who reviews the Veteran's medical history and provides adequate reasons and bases for such opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records.

2.  After obtaining any signed authorizations from the Veteran, request copies of any the Veteran's records from private physicians regarding treatment for a respiratory disorder that have not already been obtained.  If the search for such records has negative results the Veteran should be notified that the records could not be obtained, and documentation that the records could not be obtained must be added to the claims file.

3.  After the above development has been completed and all outstanding records have been associated with the claims file, provide the Veteran an appropriate VA medical examination.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disorder is related to the Veteran's service, to include his exposure to herbicides in Vietnam.  The examiner is asked to discuss the "blackout spell" the Veteran experienced during service in December 1969.  The examiner should also include discussion of the January 2011 letter/opinion from a private pulmonary physician in his/her opinion and discuss why he/she agrees or disagrees with the prior opinion. 

A complete rationale should be provided for all opinions presented.

4.  Thereafter, the remanded claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




